DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 10685653.  Although the claims at issue are not identical, they are not patentably distinct from each other because they are obvious variants of the same invention.

Claims of the patent				Claims of the application
1. A method of operating a dialog apparatus, the method comprising: maintaining, by the dialog apparatus, a context that does not reflect a request for a secret conversation, in response to the request for the secret conversation being received from a first user; and generating, 
    2. The method of claim 1, wherein the maintaining of the context does not reflect a voice signal received from the first user during the secret conversation and a response signal generated during the secret conversation. 
    3. The method of claim 1, wherein the maintaining of the context comprises maintaining a context that reflects conversation information acquired before the request for the secret conversation is received and that does not reflect the request for the secret conversation. 
    4. The method of claim 3, wherein the conversation information comprises a voice signal that is received from the first user or the second user before the request for the secret conversation is received, and a response signal that is generated before the request for the secret conversation is received. 

    6. The method of claim 1, further comprising: determining whether the request for the secret conversation is received from the first user. 
    7. The method of claim 6, wherein the determining of whether the request for the secret conversation is received from the first user comprises determining whether the request for the secret conversation is received from the first user based any one or any combination of whether a voice signal of the first user comprises a word corresponding to the secret conversation, and whether a button is activated by the first user to request the secret conversation. 
    8. The method of claim 1, wherein the context comprises one of structured text, unstructured text and a vector that indicate a context of a conversation 
    9. The method of claim 1, wherein the context comprises a first context for the first user and a second context for the second user, the maintaining of the context comprises maintaining the second context, and a voice signal received from the first user during the secret conversation with the first user and a response signal generated during the secret conversation are reflected in the first context. 
    10. The method of claim 9, wherein the generating of the response signal comprises generating a response signal corresponding to a voice signal of the second user based on the second context. 
    11. The method of claim 9, wherein a voice signal received from the first user or the second user after the end of the secret conversation and a response signal corresponding to the voice signal are reflected in the first context and the second context. 
    12. The method of claim 1, wherein the generating of the response signal 
    13. A non-transitory computer-readable storage medium storing instructions that, when executed by a processor, cause the processor to perform the operating method of claim 1. 
    14. A dialog apparatus comprising: a processor configured to maintain a context that does not reflect a request for a secret conversation, in response to the request for the secret conversation being received from a first user, and to generate, by a conversational agent of the dialog apparatus, a response signal to a voice signal of a second user based on the maintained context, in response to an end of the secret conversation with the first user. 
    15. The dialog apparatus of claim 14, wherein the processor is further configured to maintain a context that reflects conversation information acquired before the request for the secret conversation is received and that does 
    16. The dialog apparatus of claim 15, further comprising a memory configured to store an instruction executed by the processor. 
    17. The dialog apparatus of claim 14, wherein the secret conversation with the first user comprises reflecting a voice signal received from the first user during the secret conversation in the maintained context and generating a response signal corresponding to the voice signal based on the maintained context reflecting the voice signal. 
    18. The dialog apparatus of claim 14, wherein the processor is further configured to determine whether the request for the secret conversation is received from the first user. 
    19. The dialog apparatus of claim 14, wherein the context comprise a first context for the first user and a second context for the second user, and the processor is further configured to maintain the second context, and to reflect, in the first context, a voice signal received from the first user during the 
    20. An electronic device comprising: a touch-sensitive display; a memory configured to store a context; and a dialog apparatus configured to restrict an update of the context, in response to receiving a request for a secret conversation from a user, indicate, on the touch-sensitive display, that the context is not updated during the secret conversation, generate, by a conversational agent of the dialog apparatus, a first response signal based on the context reflecting a first voice signal of the user, determine whether a request for an end of the secret conversation is received from the user, in response to receiving a second voice signal from the user, generate, by the conversational agent, a second response signal based on the context reflecting the second voice signal of the user, and update the context with the second voice signal and the second response signal, in response to the request for the end of the secret conversation being received. 

    22. The electronic device of claim 20, wherein the context comprises a dialog between the electronic device and one or more users. 



2. The method of claim 1, further comprising: generating a response signal to a voice signal of another user based on the connected context.  
3. The method of claim 1, wherein the storing of the context does not comprise storing the voice signal received from the user during the secret conversation and a response signal generated during the secret conversation.  
4. The method of claim 1, wherein the storing of the context comprises maintaining a context that reflects conversation information acquired before the start request for the secret conversation is received and that does not reflect the start request for the secret conversation.  
5. The method of claim 4, wherein the conversation information comprises a voice signal that is received before the start request for the secret conversation is received, and a response signal that is generated before the start request for the secret conversation is received.  
6. The method of claim 1, wherein the secret conversation with the user is performed based on reflecting a voice signal received from the user during the secret conversation in the stored context, 
7. The method of claim 1, wherein the receiving of the start request comprises determining whether the start request for the secret conversation is received from the user based on any one or any combination of whether the voice signal of the user comprises a word corresponding to the secret conversation, and whether a button is activated by the user to request the secret conversation.  
8. The method of claim 1, wherein the context comprises one of structured text, unstructured text, and a vector that indicate a context of a conversation between the dialog apparatus and the user.  
9. The method of claim 1, wherein the context comprises a first context for the user and a second context for another user, the storing of the context comprises maintaining the second context, and a voice signal received from the user during the secret conversation with the user and a response signal generated during the secret conversation are reflected in the first context.  
10. The method of claim 9, wherein the generating of the response signal comprises generating a response signal corresponding to a voice signal of the another user 26012052.1597C1 based on the second context.  

12. The method of claim 2, wherein the generating of the response signal comprises reflecting the voice signal of the another user in the connected context, and generating the response signal corresponding to the voice signal of the another user based on the connected context reflecting the voice signal.  
13. A non-transitory computer-readable storage medium storing instructions that, when executed by a processor, cause the processor to perform the operating method of claim 1.  
14. A dialog apparatus comprising: a processor configured to receive a start request for a secret conversation from a user, store a context at a time when the start request is received, receive an end request for the secret conversation from the user, and connect a context at a time when the end request is received to the stored context when the start request is received without reflecting a voice signal received from the user during the secret conversation.  
15. The dialog apparatus of claim 14, wherein the processor is further configured to generate a response signal 
16. The dialog apparatus of claim 14, wherein the processor is further configured to maintain a context that reflects conversation information acquired before the start request for the secret conversation is received and that does not reflect the start request for the secret conversation.  
17. The dialog apparatus of claim 14, wherein the processor is further configured to perform the secret conversation with the user based on reflecting a voice signal received from the user during the secret conversation in the stored context and to generate a response signal corresponding to the voice signal based on the stored context reflecting the voice signal.  
18. The dialog apparatus of claim 14, wherein the context comprise a first context for the user and a second context for another user, and the processor is further configured to maintain the second context, and to reflect, in the first context, a voice signal received from the user during the secret conversation with the user and a response signal generated during the secret conversation.  
19. The dialog apparatus of claim 14, further comprising a memory configured to store the context and instructions executed by the processor to configure the processor to receive the start request, to store the context, to receive the end 
20. An electronic device comprising: a display; a memory configured to store one or more contexts; and a dialog apparatus configured to receive a start request for a secret conversation from a user, indicate, on the display, that the context is not updated during the secret conversation and to store a context at a time when the start request is received, receive an end request for the secret conversation from the user, and connect a context at a time when the end request is received to the stored context when the start request is received without reflecting a voice signal received from the user during the secret conversation.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-8, 12-16, and 19-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Mailey (USPG 2019/0138267).

Regarding claims 1, 13-14, and 20, Mailey discloses a method of operating a dialog apparatus, a non-transitory computer-readable storage medium a dialog apparatus, and an electronic device, the method comprising: 
see figures 1 and 5); 
receiving a start request for a secret conversation from a user (paragraph 81, “when the users indicate that a conversation is private or sensitive, analysis of conversational context is suspended until users provide input for the bot to be activated”); 
storing a context at a time when the start request is received (paragraph 81, conversational context is only analyzed and preserved only on non-private portion of the conversation); 
receiving an end request for the secret conversation from the user (paragraph 81, “when the users indicate that a conversation is private or sensitive, analysis of conversational context is suspended until users provide input for the bot to be activated”); and 
connecting a context at a time when the end request is received to the stored context when the start request is received, without reflecting a voice signal received from the user during the secret conversation (paragraphs 77 and 80-81, analysis of conversational context is re-activated after receiving indication from the user; absence of details, “connecting” is interpreted as contexts for audio portions before and after the private conversation portion). 

Regarding claims 2-8 and 12, Mailey further discloses the method of claim 1, further comprising: generating a response signal to a voice signal of another user based on the connected context (paragraph 77, “a bot interacts conversationally using natural language, the content and/or style of the bot's interactions may dynamically vary based on one or more of: the content of the conversation determined using natural language processing, the identities of the users in the conversations, and one or more conversational contexts (e.g., historical information on the user's interactions, connections between the users in the conversation based on a social graph), external conditions (e.g., weather, traffic), the user's schedules, related context associated with the users, and the like”); wherein the storing of the context does not comprise storing the voice signal received from the user during the secret conversation and a response signal generated during the secret conversation (paragraphs 77 and 80-81, preserving only context of the conversation, not the audio or private conversation); wherein the storing of the context comprises maintaining a context that reflects conversation information acquired before the start request for the secret conversation is received and that does not reflect the start request for the secret conversation (paragraph 81, “when the users indicate that a conversation is private or sensitive, analysis of conversational context is suspended until users provide input for the bot to be activated”); wherein the conversation information comprises a voice signal that is received before the start request for the secret conversation is received, and a response signal that is generated before the start request for the secret conversation is received (paragraphs 77 and 80-81, analysis of conversational context is re-activated after receiving indication from the user, and response is generated throughout the conversation); wherein the secret conversation with the user is performed based on reflecting a voice signal received from the user during the secret conversation in the stored context, and generating a response signal corresponding to the voice signal based on the stored context reflecting the voice signal (paragraphs 77 and 80-81, analysis of conversational context is re-activated after receiving indication from the user, and response is generated throughout the conversation); wherein the receiving of the start request comprises determining whether the start request for the secret conversation is received from the user based on any one or any combination of whether the voice signal of the user comprises a word corresponding to the secret conversation, and whether a button is activated by the user to request the secret conversation (paragraph 81); wherein the context comprises one of structured text, unstructured text, and a vector that indicate a context of a conversation between the dialog apparatus and the user (paragraphs 77 and 80-81, obviously context information has to be any one of these 3); and wherein the generating of the response signal comprises reflecting the voice signal of the another user in the connected context, and generating the response signal corresponding to the voice signal of the another user based on the connected context reflecting the voice signal (paragraphs 77 and 80-81, “connected context” is treated as different contexts as discussed in claim 1; the response is generated based on contexts and/or other data).  
. 
Regarding claims 15-16 and 19, Mailey further discloses the dialog apparatus of claim 14, wherein the processor is further configured to generate a response signal to a voice signal of another user based on the 27012052.1597C1 connected context (paragraphs 77 and 80-81, “connected context” is treated as different contexts as discussed in claim 1; the response is generated based on contexts and/or other data); wherein the processor is further configured to maintain a context that reflects conversation information acquired before the start request for the secret conversation is received and that does not reflect the start request for the secret conversation (paragraphs 77 and 80-81, preserving only context of the conversation, not the audio or private conversation); further comprising a memory configured to store the context and instructions executed by the processor to configure the processor to receive the start request, to store the context, to receive the end request, and to connect the context receive the start request, to store the context, to receive the end request, and to connect the context (paragraphs 77 and 80-81, receive start and stop indications of a private conversation, preserving only context of the conversation, connecting contexts or use the contexts together).  

Allowable Subject Matter
Claims 9-11 and 17-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Le Chevalier (USPN 10891947) teaches a method of selecting an output mode based on level of privacy indicated by environmental context of a conversation. Basson et al. (USPG 2014/0309999) teach a method of preventing unintended distribution of audio information.  Rodriguez et al. (USPG 2018/0367484) teach a method of suspending a conversational context in response to received indication that the conversation is private.  Biswas et al. (USPG 2015/0156171) teach a method for providing privacy adaptation based on receiver context.  These references are considered pertinent to the claimed invention.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhavesh Mehta can be reached on 571-272-7453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.